Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/NZ2018/050156, filed November 2, 2018, which claims benefit of foreign application NZ736941, filed November 2, 2017.  Claims 19-36 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted May 1, 2020 is acknowledged wherein claims 1-18 are canceled and new claims 19-36 are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of enhancing the immune response to a vaccine against a pathogen or cancer, does not reasonably provide enablement for therapeutic use of these compounds in the absence of a vaccine.  The specification does not enable any person skilled in make and use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is a therapeutic method, for the treatment of disease.  In order to be enabled for the full scope of the invention, one skilled in the art must reasonably be able to treat the full range of subjects recited in the claims using the claimed method.
	The state of the prior art:  Compounds having structures similar to the claimed compounds are known in the art to be ligands to the macrophage-inducible C-type lectin Mincle.  For example, Stone et al., (Reference included with PTO-892) discloses trehalose diester compounds binding to Mincle.  Lee et al. (Reference included with PTO-892) discloses using Mincle ligands as adjuvants to enhance the response to a vaccine.  However, as disclosed by Braganza et al. (Reference included with PTO-892) many different classes of Mincle ligands exist, which display differences in their immunological effects, and the understanding of these compounds and their potential immunotherapeutic use is incomplete.
	The relative skill of those in the art:  The level of skill in the art is high.
	The predictability or unpredictability of the art:  As discussed above, Braganza et al. discloses that Mincle ligands, as a class of compounds, display complex, variable, and poorly understood effects.  
	The Breadth of the claims:  The claims are directed to methods of treating or preventing infectious disease or cancer comprising administering a specific trehalose diester compound to a subject.
	The amount of direction or guidance presented:  The specification identifies the compounds used in the claimed therapeutic methods as brartemicin analogues and Mincle agonists, and Th1 stimulating vaccine adjuvants. (p. 2 line 20 – p. 3 line 21) The specification further discloses that the claimed compounds act as adjuvants to stimulate a Th1 immune response to an antigen. (pp. 68-69 example 6) However, the specification does not provide evidence of these compounds treating infectious disease or cancer in the absence of concurrent administration of a vaccine.
The presence or absence of working examples: No working examples are provided for the treatment of disease.
The quantity of experimentation necessary:  In order to practice the claimed invention for treatments not involving a vaccine, one skilled in the art would have to develop novel therapies involving the claimed compounds.  Because Mincle agonists are not currently used as a recognized class of therapeutic agents, one skilled in the art would have had to develop these therapies on their own without relying on comparison to existing therapies.  Furthermore because the activity of Mincle ligands is complex and incompletely understood, one skilled in the art would have to undertake a significant amount of unpredictable research in order to actually develop a usable therapeutic method, thereby placing the actual practice of such therapeutic methods beyond what is enabled by the present disclosure and the state of the art.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for 
Therefore, in view of the Wands factors, as discussed above, particularly the state of the art and the lack of guidance from the disclosure, Applicants fail to provide information sufficient to practice the claimed invention for methods not involving the enhancement of a vaccine response.


Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer, does not reasonably provide enablement for a method of preventing cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is directed to a method of preventing a disease.  In its plain meaning, this term is interpreted to mean administering the therapy to a patient not suffering from cancer, in such a way as to inhibit the future occurrence of cancer.
The state of the prior art:  While prevention of cancer would be of great therapeutic benefit, this is a field that is still developing and uncertain.  As described by Penny et al. (Reference included with PTO-892) a chemopreventative agent should have low toxicity, little or no side effects, a low dose, ease of administration, ready availability, and low cost. (p. 8837 right column fifth paragraph) Classes of agents described by this reference as cancer chemopreventatives include NSAIDs, selective estrogen receptor modulators, aromatase inhibitors, fluorouracil cream, imiquimod cream, diclofenac gel, ingenol mebutrate gel, HPV vaccination, and antibiotic eradication of H. pylori.  All of these approaches are specific to a narrow subset of cancers, rather than being general preventative therapies against cancer.  In addition Penny et al. notes that many promising methods of cancer chemoprevention have not been widely adopted, in part due to the expense and difficulty of appropriately large clinical trials and the fact that many of these attempts at chemoprevention have proven ineffective or even harmful when studied in such clinical trials. (p. 8842 left column second paragraph) Furthermore while Finn et al. (Reference included with PTO-892) discloses that cancer vaccines show promise as a method of cancer prevention, the field is still in its early stages and, with the exception of vaccines against cancer-causing viral infections, and development and testing of this approach is still underway.
	The relative skill of those in the art:  The relative skill in the art is high.
	The predictability or unpredictability of the art:  As described by Penny et al. above, while many potential ideas exist for cancer chemopreventative agents, many of these have proven ineffective in actual clinical trials.  Additionally, existing chemopreventative approaches are specific to particular cancers and not generally applicable to preventing all cancers.
	The Breadth of the claims:  Claim 36 is very broad, encompassing methods of preventing any cancer whatsoever.
The amount of direction or guidance presented:  Applicant’s disclosure identifies the claimed compounds as Mincle ligands and suggests that they are useful for stimulating an immune response, particularly to a vaccine, but provide no guidance specific to preventative methods.
The presence or absence of working examples: No working examples are provided.
The quantity of experimentation necessary:  As discussed above, the field of cancer chemoprevention is complex and unpredictable, and the success of a particular chemopreventative agent is far from certain.  In the absence of any evidence for Applicant’s disclosure for the preventative efficacy of the claimed compounds, one skilled in the art would need to undertake a program of extensive, unpredictable clinical trials in order to arrive at a workable preventative method, with no particular expectation of success, and no expectation that the compounds would actually be useful for the prevention of any cancer.  Furthermore, based on the existing state of the field, any successful therapy developed would probably be useful only against some cancers and not against the entire scope of cancers falling within claim 36.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the scope of the claims and the unpredictability of the art, Applicants fail to provide information sufficient to practice the claimed invention for the prevention of cancer.

Allowable Subject Matter
	Claims 19-33 are seen to be allowable.  The base claim 19 from which all the remaining claim depend, claims a trehalose 6,6’-diester having a specific structure, wherein the esterifying groups are 
	Regarding claims 29-33, Applicant’s disclosure provides sufficient evidence that these compounds enhance Th1 immune responses and would improve response to an antigen such as a vaccine.

Conclusion
	Claims 19-33 are allowed.  Claims 34-36 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        3/22/2022